           Case 1:19-cr-00651-LTS Document 151 Filed 01/08/20 Page 1 of 2


                Greenwood Law Group, PLLC

                Emma M. Greenwood, ESG


                                                      January 8, 2020



VIA ECF
Honorable Laura Taylor Swain
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312



Re:     U.S. v. Constantinescu, et al., 1:19-cr-00651-LTS
        Status Letter of the Coordinating Discovery Attorney (CDA)

Dear Judge Swain:

In advance of the status conference scheduled January 9, 2020, I write to the Court today to
acknowledge and accept my January 7, 2020 appointment as the Coordinating Discovery Attorney (CDA)
on behalf of all defendants and their counsel in the above captioned matter.

As the Court may recall, it is generally my practice - and that of the other CDAs - to provide the Court
with routine ex parte status reports that detail the work performed on behalf of court-appointed
counsel. As this letter relates solely to my appointment status and preliminary administrative
procedures discussed with the defense team and with the Government, this letter is being filed publicly.

Pursuant to my appointment as CDA, I have commenced communication with the defense team as well
as with the Government to get things in order administratively.

Yesterday, I had an initial meet-and-confer with the Government to determine the type and quantity of
hardware (i.e. hard drives) needed by their office to provide my copy of an initial global discovery
disclosure. We also determined the type and quantity of hardware needed to provide the same to the
jails (MDC and MCC) where the defendants are detained. This morning my office provided to the
Government what hardware they indicated was needed for an initial production of global materials. In
addition, the Government has advised that they intend to produce a voluminous set of drives (41 2TB
drives) containing 82 terabytes of additional global discovery. The Government will be providing my
office with this set of 41 drives.

I will continue to apprise the Court of the status of global discovery on behalf of defense counsel and
our work to assist them.

Thank you for entrusting us to work on this matter.




                299 Broadway, Suite 802, New York, NY 10007 • t : 212 · 227· 5906 • f : 212 · 227· 5907
        Case 1:19-cr-00651-LTS Document 151 Filed 01/08/20 Page 2 of 2




                                                                              Respectfully Yours,




                                                                             Emma M. Greenwood
                                                                             Coordinating Discovery Attorney

Cc:   All Defense Counsel (via ECF)
      AUSA Rob Sobelman (via ECF)
      AUSA Elizabeth Hanft (via ECF)




             Greenwood Law Group, PLLC                      2

             299 Broadway, Suite 802, New York, NY 10007 • t : 212 · 227· 5906 • f : 212 · 227· 5907
